{¶ 18} I concur in the majority's decision to affirm the judgment of the Delaware County Court of Common Pleas. I do not find the date Appellant entered his plea as relevant in determining whether (as opposed to when) a post-release control sanction can be imposed following Appellant's commission of a new felony. I find the sole determinate factor is whether Appellant was on post-release control at the time of the commission of the new felony. If so, the sanction may be imposed upon his conviction of or plea of guilty to the new felony, even if the post-release control expired before the conviction, plea or sentencing. *Page 1